DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
As per claim 6, Applicant recites: “not notify the vehicle of the driver” (emphasis added) (lines 4-5) which appears to be referencing the incorrect portion of claim 1.  It appears as though the notification should be coordinated with “notify a driver of the vehicle of a proposal” (line 17)as is currently recited in claim 4.     
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Subject Matter Eligibility Analysis of claim 4 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 4 is 
Claim 4 is directed to:
 “when a traveling condition of the vehicle corresponds to the recommended traveling condition []” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human that is considering a user’s actions and their conformity with an expectation.  
“derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human.  
“extract a recommended traveling condition from the multiple traveling conditions” 
This limitation is also a Mental Process as it appears that an evaluation is being carried out by some entity which could be a human.  

Prong 2:  Claim 4 recites:
 “a server device” and “the server device comprising a central processing unit (CPU)”.  
The central processing unit is recited with a high level of generality which may be construed as being a general 
“store the recommended traveling condition”
This limitation constitutes insignificant extra-solution activity, as a recommendation is merely committed to memory.  Additionally, if the storage occurs within generic computer memory, this would appear to be similar to mere instructions to apply the abstract idea.
“the vehicle-mounted device is configured to receive the proposal for using the vehicle function from the server device”.  
This appears to further constitute mere instructions to apply an exception using a generic computer component which likewise cannot provide an inventive concept. 
“notify a driver of the vehicle of a proposal for using one or more of the plurality of vehicle functions when a traveling condition of the vehicle corresponds to the recommended traveling condition”.  
This appears to merely transmit the conclusion of the abstract idea rejected supra and as such is insignificant extra-solution activity.
“acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple 
This appears to merely constitute general data gathering.
“the traveling conditions include at least one of a type of road on which the vehicle is traveling, visibility, weather, and a state of traffic congestion”
This appears to merely describe general categories of the general data that is being gathering.
“the vehicle functions being configured to facilitate driving during multiple traveling conditions and include at least two of an adaptive cruise control function, a lane keeping assistance function, an assistance for engine braking function, a fuel economy mode function, and a sport mode function to improve responsiveness of engine power output with respect to accelerator operation”
This is merely a list of potential functions which a vehicle may include.  None of these are activated or utilized during the claim.  The claim merely presents such functionality in a proposal that is presented to a driver.  This does not add significantly more.
The claim does not integrate the judicial exception into a practical application as no improvement in technology is evident.

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a notification unit amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion:  Claim 4 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101.
As claims 5-6 depend upon claim 4 rejected above and do not include additional information these claims are rejected likewise under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Curry (US 2014/0247109) in view of Barfield (US 2017/0101093), D’AMATO (US 2016/0117921), and Sarosi (US 2018/0015930 A1).
As per claim 4, Curry teaches a vehicle system ([0040], comprising:
a server device ([0068] “the remote device 118 is a [] server”); and
the server device comprising a central processing unit (CPU) ([0123]).
Curry does not explicitly disclose that the CPU is programmed to acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function of a plurality of vehicle functions provided by the multiple vehicles;
derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles;
extract a recommended traveling condition from the multiple traveling conditions;
However, in a related invention D’AMATO teaches the receipt of crowd-sourced information with respect to events detected by vehicles traversing roads or at locations ([0015]) where such information is configured to be detected by a GPS receiver (124, Fig. 1) and sensors ([0015] “information may be detected in real-time” wherein the detection implicitly relies on some detection means See also [0057] “current vehicle state values (low tire pressure, worn brakes, low fuel, etc)” which information implicitly may likely be gathered via sensors.) where vehicle information comprises position information of the vehicles ([0047] “based on the GPS location of a vehicle or a GPS point along a route” See also [0070] “receive crowd-sourced information with respect to events detected by vehicles 131 traversing the roads or at the 

It would have been obvious to modify Curry with that the CPU is programmed to acquire vehicle information of the multiple vehicles, the vehicle information is configured to be detected by a GPS receiver and sensors, and vehicle information comprises position information of the multiple vehicle bearing information indicating traveling direction of the multiple vehicle, speed information of the multiple vehicle, and operation status information of each vehicle function provided by the multiple vehicles; derive multiple traveling conditions of a vehicle based on the vehicle information of the multiple vehicles; extract a recommended traveling condition from the multiple traveling conditions in order to allow the system to obtain an accurate real-time or historical picture of the driving environment such that an own vehicle may be piloted in a desirably safe manner wherein undesirable circumstances can be avoided or their impact mitigated.




notify a driver of the vehicle of a proposal for using one or more of the plurality of vehicle functions when a traveling condition of a vehicle corresponds to the recommended traveling condition, ([0056] “may present a recommendation that the traction control function 202 should be engaged, such as to the user of the automobile”).  
Curry does not explicitly disclose that the vehicle-mounted device is configured to wirelessly receive the proposal for using the vehicle function from the server device.  However, Barfield teaches wireless communication between the taught systems. (¶ 65).  It would have been obvious to modify Curry with the ability for the device to communicate wirelessly to allow for a reduction in wired connections that may make upgrading and repair of older systems more difficult.

Curry does not explicitly disclose the utilization of a server in the context of the driving system cited to supra).  In a related invention, Barfield teaches the utilization of a data server to communicate with the system (160,110 Fig. 1C) which may have a memory (430, Fig. 4, [0061]) and an output device (450, Fig. 4, [0008]).  It would have been obvious to modify Curry with the utilization of a server device for storing and notifying in order to provide for enhanced functionality at the server device with a greater capacity for remote processing and storage of copious amounts of data.
s mounted on multiple vehicles which receives the proposal for using the vehicle function from the notification unit of the server device, Curry does teach remote device which provides data to the user of the automobile ([0056]).  Making aspects of an apparatus integral is an obvious modification resulting in no new or unexpected results (MPEP §2144.04(V)(B)).  It would have been obvious to modify Curry with the explicit mounting of the device on the vehicle in order to prevent a vehicle from being easily lost or stolen.
Curry does not explicitly disclose traveling conditions.  However, D’AMATO teaches the traveling conditions include at least one of a type of road on which the vehicle is traveling (¶ 39 “Road type data”), visibility (¶ 38 “current visibility”), weather (¶ 38 “weather/surface conditions”), and a state of traffic congestion (¶ 38 “traffic incident occurrence”).  It would have been obvious to modify Curry with the conditions described supra in order to better apprise the system of the likely conditions a vehicle is or will be traveling through in order to ensure that the vehicle and operator are adequately prepared for such journey.
Curry does not explicitly disclose that the vehicle functions being configured to facilitate driving during multiple traveling conditions and include at least two of an adaptive cruise control function, a lane keeping assistance function, an assistance for engine braking function, a fuel economy mode function, and a sport mode function to improve responsiveness of engine power output with respect to accelerator operation.  However, in a related invention, Sarosi teaches vehicle functionality including an eco mode (¶ 58), a sport mode (¶ 58 additionally, this could serve as an improvement of engine responsiveness), scalable engine power output (¶ 58- this could ostensibly take the form of engine braking or as an improvement of engine responsiveness),  adaptive cruise control (¶51), and lane keeping (¶ 51).  It would have been obvious to modify Curry with the vehicle functions including at least two of an adaptive cruise control function, a lane keeping assistance function, an assistance for engine braking function, a fuel economy mode function, and a sport mode function to improve responsiveness of engine power output with respect to accelerator operation in order to allow for a more well rounded vehicle to be embraced by a user seeking numerous modalities of operation suiting different tastes or preferences dependent upon different situations.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (US 2014/0247109) in view of Barfield (US 2017/0101093), D’AMATO (US 2016/0117921), and Sarosi (US 2018/0015930 A1) as applied to claim 4 above (“Curry”), and further in view of Inoue (US 2009/0037071 A1).

As per claim 5, Curry teaches the vehicle system of claim 4.  Curry does not explicitly disclose that the driver is a driver who has not recently used the vehicle function for a predetermined period of time.  However, in a related invention, Inoue teaches that a driver of a vehicle is one who currently has an adaptive cruise control system deactivated (¶ 158, The deactivated status indicates that the function has not been used for some predetermined period of time greater than zero).  It would have been obvious to modify Curry with the appreciation of a user who has not recently used the vehicle function for a predetermined period of time in order to establish a risk level for a driver in a particular situation which may require the system to take on a specific characteristic to benefit the health and safety of the vehicle occupants.
As per claim 6, Curry teaches the vehicle system of claim 4.  Curry does not explicitly disclose that if the driver uses the vehicle function corresponding to the recommended traveling condition for a predetermined period of time, the CPU is further configured to not notify the vehicle of the driver of the proposal for using the vehicle function.  However, in a related invention, Inoue teaches that an activated adaptive cruise control system is instructed to operate when already in an active state (¶ 66, a system that has the ACC active would have been utilized for a period of time which would thus require no need to notify the driver of the proposal as such proposal is moot).  It would have been obvious to modify Curry with the ability to prevent the notification of a proposal that is mooted by extant operation of a vehicle by a driver so as to avoid unnecessary notification distractions which may detract from safe operation of the vehicle by a user.


Response to Arguments
Applicant's arguments filed September 14, 2021 (“Remarks”) have been fully considered but they are not persuasive. 


35 U.S.C. §101 Rejection of Claim 4
Applicant alleges that the claim “is not merely reciting abstract ideas” (“Remarks” 5) but rather the newly added “additional elements in combination[[1]] are sufficient to integrate the abstract idea into a practical application and to add significantly more to [sic] abstract idea and provide an inventive concept”.  Id.  As explained in the updated 35 U.S.C. § 101 rejection supra, the newly amended steps do not contribute significantly more to the abstract idea to which the claim is directed or endeavor to integrate the abstract idea into a practical application.
	The newly added claim language merely indicates that a user is provided a notification, and elaborates on the types of traveling conditions and functionalities which may be related to the recited vehicle.  However, the Applicant has merely added detail to the claim without adding 
At present, the Applicant has merely provided a conclusory statement in support of subject matter eligibility of the presently amended claims.  However, the Applicant has not provided any arguments supportive of such statement.  Accordingly, the Applicant is directed to the Final rejection of July 14, 2021 and the rejection supra.  


35 U.S.C. §103 Rejection of Claim 4
Applicant wholly relies upon the newly added claim language as the basis of its arguments against the previously rendered rejections.  With the introduction of the Sarosi reference in the 35 U.S.C. § 103 rejection supra and the extant teaching of D’Amato, the Applicant’s arguments are moot and unpersuasive.  Accordingly the rejections of claims 4-6 have been rendered final.



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] Applicant is referring to added limitation “the traveling conditions include at least one of a type of road on which the vehicle is traveling, visibility, weather, and a state of traffic congestion, and the vehicle functions being configured to facilitate driving during multiple traveling conditions and include at least two of an adaptive cruise control function, a lane keeping assistance function, an assistance for engine braking function, a fuel economy mode function, and a sport mode function to improve responsiveness of engine power output with respect to accelerator operation” Remarks 5.